 Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 1 of 25 Page ID #:982




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4
   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone 213-978-4681
 7 Facsimile 213-978-7011
   scott.marcus@lacity.org
 8
 9 Attorneys for Defendant CITY OF LOS ANGELES
10
     MARY C. WICKHAM, County Counsel (Bar No. 145664)
11   RODRIGO A. CASTRO-SILVA, Senior Assistant County Counsel (Bar No. 185251)
     THOMAS J. FAUGHNAN, Senior Assistant County Counsel (Bar No. 155238)
12
     LAUREN M. BLACK, Principal Deputy County Counsel (Bar No. 192302)
13   500 West Temple Street, Suite 468
14   Los Angeles, CA 90012
     Telephone: 213-974-1830
15   Facsimile: 213-626-7446
16   lblack@counsel.lacounty.gov

17 Attorneys for Defendant COUNTY OF LOS ANGELES
18
19                       UNITED STATES DISTRICT COURT
20                     CENTRAL DISTRICT OF CALIFORNIA

21 LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
                                         Assigned to Judge David O. Carter
22
              Plaintiffs,
23                                       DEFENDANTS’ JOINT
       vs.                               PROGRESS REPORT FOR
24                                       APRIL  30, 2020
25 CITY OF LOS ANGELES, a municipal entity;
   COUNTY OF LOS ANGELES, a municipal
26 entity; and DOES 1 through 10 inclusive,
27
                  Defendants.
28

                   DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
 Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 2 of 25 Page ID #:983




 1
   MANATT, PHELPS & PHILLIPS, LLP           FOLEY & LARDNER LLP
 2 Brandon D. Young (Bar No. 304342)        Byron J. McLain, Esq. (Bar No. 257191)
 3 2049 Century Park East, Suite 1700       555 South Flower Street, Suite 3300
   Los Angeles, CA 90067                    Los Angeles, CA 90071
 4 Telephone: 310-312-4000                  Telephone: 310-972-4500
 5 Facsimile: 310-312-4224                  Facsimile: 213-486-0065
   BDYoung@manatt.com                       bmclain@foley.com
 6
 7 Attorneys for Defendant COUNTY OF LOS ANGELES
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                  DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
  Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 3 of 25 Page ID #:984




 1            Defendants City of Los Angeles (City) and County of Los Angeles (County)
 2 respectfully submit this report in response to the Court’s April 24, 2020 Minute Order,
 3 which ordered the parties to file a progress report regarding: (1) the current status of each
 4 location which has previously been identified or is under consideration as a safe parking
 5 site; (2) the current status of the implementation of Governor Newsom’s Project
 6 Roomkey; and (3) the current number of recreational centers being used as shelters, and
 7 the number of persons sheltered therein. [Dkt. 78.]
 8            (1)     Safe Parking
 9            There are currently 18 safe parking sites within the City of Los Angeles, with a
10 total maximum capacity of 406 vehicles, including cars, vans, and RVs. A list of the sites
11 in the City’s Safe Parking Program and the maximum capacity of each is attached hereto
12 as Exhibit A.1 These sites are operated by various service providers and administered by
13 the Los Angeles Homeless Services Authority (LAHSA). Occupancy varies on any
14 given night, week-to-week, and over months. The City will work with LAHSA and its
15 service providers to compile occupancy data for the Safe Parking Program and submit it
16 to the Court in a supplemental report.
17            In addition, the City Administrative Officer’s Asset Management Group reviewed
18 over 300 parking lots owned by the City’s Department of Transportation (LADOT), and
19 several were identified for potential use as safe parking sites. A list of LADOT Parking
20 Lots and their current status is attached hereto as Exhibit B.
21            Finally, as reported earlier, the City is progressing with setting up safe parking
22 sites for RVs at 749 S. Los Angeles Street and at 16th & Maple in downtown Los Angeles
23 [Dkt. 80], although Plaintiffs announced today that they are withdrawing from the
24 agreement to set up safe parking at the 749 S. Los Angeles Street location.
25
26
     1
         This information can also be accessed at https://www.lahsa.org/news?article=592-lahsa-administered-
27 safe-parking-sites-in-los-angeles. The maximum capacity can vary at certain sites. For example, a
28 single RV may take up the space on one night that was occupied by two cars the night before.
                                                 1
                          DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
  Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 4 of 25 Page ID #:985




 1            (2)     Project Roomkey
 2            Through Project Roomkey, the County and other key stakeholders, including the
 3 City and LAHSA, are working to secure, operate, and maintain hotel and motel beds for
 4 “high-risk” persons experiencing homelessness.2 FEMA defines “high-risk” as
 5 individuals experiencing homelessness over 65 years or who have certain underlying
 6 health conditions (respiratory, compromised immunities, chronic disease), and who
 7 require emergency non-congregate shelter as a social distancing measure.
 8            Project Roomkey continues to expand across the County. As of April 28, 2020,
 9 there are 26 hotels and motels for 2,206 beds under contract. Currently, 1,204 beds are
10 occupied with 1,351 high-risk clients serviced. Please see below for additional details.
11
12            Service Planning Area            Total          Date     No. of Rooms             No. of
                      (SPA)                    Rooms       Operational  Occupied                Clients
13
                Antelope Valley ––1               94             4/6               85              91
14
                    South Bay – 1                 60             4/8               51              59
15
             San Fernando Valley ––1              52             4/5               47              57
16             San Gabriel Valley – 1             49             4/6               45              55
17           San Fernando Valley – 2              74             4/5               73             100
18           San Fernando Valley – 3              50            4/11               41              46
19            West Los Angeles –– 1              136             4/3               132            135
20             East Los Angeles – 1               50            4/17               43              52
21             San Gabriel Valley – 2             87            4/12               82              92
22            Metro Los Angeles – 1               48            4/15               46              51
23            Metro Los Angeles – 2               49            4/21               40              41
24             San Gabriel Valley – 3             50            4/17               47              52
25                  South Bay – 2                100            4/16               87              93
26
     2
         In addition to Project Roomkey, the County has obtained hotel and motel rooms for isolation and
27 quarantine facilities for persons experiencing homelessness unable to shelter in place who either have
28 tested positive for COVID-19, or have COVID-19 symptoms. As of April 27, 2020, there are 851
     isolation/quarantine beds under contract, with 318 currently occupied.
                                                  2
                           DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
  Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 5 of 25 Page ID #:986




 1        Service Planning Area         Total        Date     No. of Rooms         No. of
                  (SPA)                 Rooms     Operational  Occupied            Clients
 2
          San Fernando Valley – 4        240           4/20            173           204
 3
                South Bay – 4             97           4/23             53            58
 4
                South Bay – 5            135         Pending         Pending       Pending
 5         South Los Angeles – 1          69           4/23             40            40
 6        San Fernando Valley – 5         52           4/28             15            16
 7         San Gabriel Valley – 4         75         Pending         Pending       Pending
 8         West Los Angeles – 2           47           4/24             42            43
 9         Metro Los Angeles – 3          60           4/18             47            50
10           East Los Angeles – 3        210         Pending         Pending       Pending
11         San Gabriel Valley – 5        115           4/28             15            16
12         Metro Los Angeles – 4          35         Pending         Pending       Pending
13         Metro Los Angeles – 5          52         Pending         Pending       Pending
14           East Los Angeles – 4        120         Pending         Pending       Pending
15             Overall Totals:          2,206                         1,204         1,351
16         The County continues to identify other hotels and motels to increase availability of
17 beds to persons experiencing homelessness, and will work with LAHSA to coordinate
18 operating dates. Several hundred hotel or motel beds are expected to become available
19 within days, with more contracted hotels scheduled to become operational. The County
20 has a team of over a dozen leasing agents actively working with hotel and motel
21 operators to identify viable sites and negotiate contracts. To date, the County has
22 contacted hotel or motel owners controlling over 800 hotels or motels throughout the
23 region.
24         The County is also working vigorously to defend its right to administer Project
25 Roomkey throughout the Los Angeles region. The County is actively working to protect
26 the supply of potential or contracted hotel or motel beds. For example, on April 28,
27 2020, in County of Los Angeles v. City of Norwalk, LASC No. 20STCP01480, the Los
28 Angeles County Superior Court, at the County’s request, granted a temporary restraining
                                             3
                      DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
  Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 6 of 25 Page ID #:987




 1 order preventing the City of Norwalk from applying an emergency moratorium to
 2 prohibit the County’s opening of a 210-bed hotel for Project Roomkey. However, other
 3 cities have lodged objections (some of which have been resolved) affecting over 500
 4 rooms. The County is taking steps to strengthen its partnerships with cities that have or
 5 will support Project Roomkey to avoid disruptions in making hotel and motel rooms
 6 available to persons experiencing homelessness.
 7         While the County is the lead agency, the City continues to support the County and
 8 LAHSA in their efforts to operate and expand Project Roomkey. The City provides
 9 assistance in identifying potential properties to join the program, and, when appropriate,
10 joins in negotiations with property owners to lease or purchase the facilities. The City
11 works with LAHSA and its service providers to identify clients to be housed at Project
12 Roomkey facilities, including individuals who are being housed in the City’s emergency
13 shelters. The City also provides transportation from its emergency shelters to the Project
14 Roomkey facility.
15         The City currently has 12 hotels and motels under contract for Project Roomkey,
16 with a total of 962 rooms. As of the filing of this report:
17                • 727 rooms are occupied by 814 guests (an 83% occupancy rate)
18                • 148 rooms stand ready for occupancy
19                • 87 rooms are in the process of being made operational
20         The City is in active negotiations with other hotel and motel owners across the city
21 in an effort to leverage their properties to increase the City’s capacity to provide non-
22 congregate housing options for vulnerable persons experiencing homelessness as well as
23 those that require isolation and/or quarantine as a result of exposure to COVID-19.
24         (3)    Recreation Center Emergency Shelters
25         Since activating the Mass Shelter Expansion Program (MSEP) on March 18, 2020,
26 the City has opened 24 emergency shelters at Recreation and Parks (RAP) recreation
27 centers with a total capacity of 1,019 beds. As of the filing of this report, 909 beds are
28
                                             4
                      DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
  Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 7 of 25 Page ID #:988




 1 being used, or roughly a 90% occupancy rate. A list of the recreation center emergency
 2 shelters is attached hereto as Exhibit C.
 3         The City is also using certain recreation center locations with emergency shelters
 4 to place emergency trailers received from the State, and to set up additional safe parking
 5 sites. The state trailers are for use exclusively by persons experiencing homelessness, as
 6 either Tier 1 housing for vulnerable populations or to supplement the Project Roomkey
 7 beds being run by the County. 207 trailers have been placed at 6 locations, and as of the
 8 filing of this report, 60 trailers are occupied. An additional 6 rec center locations have set
 9 up safe parking sites, and as of the filing of this report, 56 spaces are occupied. The City
10 is setting up trailers and safe parking sites at additional recreational center locations in the
11 near future.
12 Dated: April 30, 2020             MICHAEL N. FEUER, CITY ATTORNEY
13
14                                   By: /s/ Scott Marcus
15                                      Scott Marcus
                                        Senior Assistant City Attorney
16                                      Attorneys for Defendant
                                          CITY OF LOS ANGELES
17
18 Dated: April 30, 2020             MARY C. WICKHAM, COUNTY COUNSEL

19
20                                   By: /s/ Lauren M. Black
                                        Lauren M. Black,
21                                      Principal Deputy County Counsel
                                        Attorneys for Defendant
22                                      COUNTY OF LOS ANGELES

23 Dated: April 30, 2020             MANATT, PHELPS & PHILLIPS, LLP
24
25                                   By: /s/ Brandon D. Young
26                                      Brandon D. Young
                                        Attorneys for Defendant
27                                      COUNTY OF LOS ANGELES

28
                                             5
                      DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
 Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 8 of 25 Page ID #:989



     Dated: April 30, 2020       FOLEY & LARDNER, LLP
 1
 2
                                 By: /s/ Byron J. McLain
 3                                  Byron J. McLain
                                    Attorneys for Defendant
 4                                  COUNTY OF LOS ANGELES
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           6
                    DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
 Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 9 of 25 Page ID #:990




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       EXHIBIT A
                                         7
                  DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   10 of 25 Page ID #:991

              The LAHSA website will be down for maintenance today between 7pm and 9pm. Please save all your work.




              Published October 15, 2019 | Last updated April 30, 2020 | 11,073 total views




              WHAT IS SAFE PARKING?

              The Safe Parking Program provides vehicle dwellers with a safe and legal place to park and sleep at
              night.

              WHY DO SAFE PARKING PROGRAMS EXIST?

                      According to the 2019 Greater Los Angeles Homeless Count, vehicular homelessness represents
                      roughly 37% (16,500+) of the total number of unsheltered individuals experiencing homelessness
                      in Los Angeles County.
                      Vehicle dwellers are often unaware of safe places to rest at night and often lack access to the
                      homeless services delivery system or connection to available supportive services.
                      The Citywide Safe Parking Program is an approved strategy under the City of Los Angeles
                      Comprehensive Homeless Strategy plan to combat homelessness

              WHO IS ELIGIBLE FOR THE SAFE PARKING PROGRAM?
              Safe Parking Programs may be available to persons who meet the following criteria:

                      Individual or family who is experiencing homelessness or actively eeing domestic violence, living
                      in their vehicle, and has an operable vehicle.

              WHAT SERVICES DOES THE SAFE PARKING PROGRAM PROVIDE?

                      Access to park a vehicle in a safe parking lot with onsite security and restrooms.
                      Access to have a Coordinated Entry System (CES) assessment completed.
                      Referrals and linkages to community resources.
                      Access to case management, nancial assistance and bene t connection.
                      Site amenities may vary according to each site.

              WHERE CAN I ACCESS THIS PROGRAM?
              Safe Parking programs can be accessed by contacting or visiting a service provider in your area.

              Site amenities vary according to each site.

              The number of available parking spaces and capacity to accommodate RVs are subject to change and
              dependent on the make-up of vehicles in the parking lots. Interested individuals should contact service
              providers to con rm the current availability.

https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  1/7
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   11 of 25 Page ID #:992
              A list of LAHSA-funded Safe Parking sites can be found below:




              Service Planning Area 1 (Antelope Valley):

              Provider                                                       Hope of the Valley
              Neighborhood                                                   Palmdale
              # of Available Parking Spaces                                  30
              Population Served                                              Adults, Families, Youth
              Days/Hours of Operation                                        7 p.m.-7 a.m. Daily
                                                                             (661) 644-0915 or
              Contact Information
                                                                             safeparking1@hopeofthevalley.org
              Website                                                        N/A
              Amenities                                                      On-site restrooms
              Are RVs Allowed?                                               No



              Provider                                                       Volunteers of America Los Angeles
              Neighborhood                                                   Lancaster
              # of Available Parking Spaces                                  40
              Population Served                                              Adults, Youth
              Days/Hours of Operation                                        8:30 p.m.-6:30 a.m. Daily
              Contact Information                                            Debra Hampton at dhampton@voala.org or (213) 999-5378
              Website                                                        N/A
              Amenities                                                      On-site restrooms
              Are RVs Allowed?                                               Yes



              Service Planning Area 2 (San Fernando Valley):

              Provider                                              North Valley Caring Services
              Neighborhood                                          North Hills
              # of Available Parking
                                                                    20
              Spaces
              Population Served                                     Adults, Families
                                                                    7 p.m.- 7 a.m. Mon-Fri,
              Days/Hours of Operation                               7 p.m. to 6 a.m. Sat & Sun

              Contact Information                                   (818) 891-0481 x25
              Website                                               www.nvcsinc.org




https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  2/7
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   12 of 25 Page ID #:993
              Provider                                              North Valley Caring Services
                                                                    On-site restrooms, clothing

              Amenities                                             showers and breakfast available Mon, Wed & Fri, food pantry available
                                                                    Tues, Wed, & Fri.

              Are RVs Allowed?                                      No



              Provider                                                       Safe Parking LA
              Neighborhood                                                   North Hollywood
              # of Available Parking Spaces                                  15
              Population Served                                              Adults, Families

              Days/Hours of Operation                                        8:30 p.m-6:30 a.m. Daily

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               As available



              Provider                                                       Safe Parking LA
              Neighborhood                                                   Reseda
              # of Available Parking Spaces                                  15
              Population Served                                              Adults, Families
                                                                             8:30 p.m-6:30 a.m. Daily
              Days/Hours of Operation

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               No



              Provider                                                      Volunteers of America Los Angeles
              Neighborhood                                                  Van Nuys
              # of Available Parking Spaces                                 20
              Population Served                                             Adults
              Days/Hours of Operation                                       9 p.m.-6 a.m. Daily
              Contact Information                                           Debra Hampton at dhampton@voala.org or (213) 999-5378
              Website                                                       N/A
              Amenities                                                     Portable restrooms
              Are RVs Allowed?                                              No


https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  3/7
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   13 of 25 Page ID #:994
              Service Planning Area 4 (Metro Los Angeles):

              Provider                                                       End Homelessness CA/Shower of Hope
              Neighborhood                                                   Glassell Park
              # of Available Parking Spaces                                  20
              Population Served                                              Adults
                                                                             7 p.m-7 a.m. Daily
              Days/Hours of Operation

                                                                             (424) 343-7752;
              Contact Information
                                                                             mel@theshowerofhope.org
              Website                                                        N/A
              Amenities                                                      Portable restrooms, 3 meals/week
              Are RVs Allowed?                                               Yes



              Provider                                                       End Homelessness CA/Shower of Hope
              Neighborhood                                                   Westlake
              # of Available Parking Spaces                                  20
              Population Served                                              Adults
                                                                             7 p.m-7 a.m. Daily
              Days/Hours of Operation

                                                                             (424) 343-7752;
              Contact Information
                                                                             mel@theshowerofhope.org
              Website                                                        N/A
              Amenities                                                      Portable restrooms, 3 meals/week
              Are RVs Allowed?                                               Yes



              Provider                                                       Safe Parking LA
              Neighborhood                                                   Koreatown
              # of Available Parking Spaces                                  12
              Population Served                                              Adults, Families

              Days/Hours of Operation                                        8:30 p.m.- 6:30a.m., Daily

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               No



              Provider                                                       Safe Parking LA
              Neighborhood                                                   East Hollywood
              # of Available Parking Spaces                                  25

https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  4/7
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   14 of 25 Page ID #:995
              Provider                                                       Safe Parking LA
              Population Served                                              Adults

              Days/Hours of Operation                                        8:30 p.m.-6:30 a.m. Daily

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               As available



              Provider                                                       Safe Parking LA
              Neighborhood                                                   Echo Park
              # of Available Parking Spaces                                  14
              Population Served                                              Adults, Families, Youth
              Days/Hours of Operation                                        8:30 p.m.-6:30 a.m. Daily
              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               No



              Provider
                                         Volunteers of America Los Angeles

              Neighborhood Downtown Los Angeles
              # of Available
              Parking                    20
              Spaces
                                         Adults, Families, and TAY (Note: During the COVID-19 crisis, this site is available for use
              Population
                                         by the broader population of people experiencing vehicular homelessness, not only
              Served
                                         veterans)
              Days/Hours
                                         9 p.m.-6 a.m. Daily
              of Operation
              Contact
                                         Debra Hampton at dhampton@voala.org or (213) 999-5378
              Information
              Website                    N/A
              Amenities                  Portable restrooms
              Are RVs
                                         No
              Allowed?



              Service Planning Area 5 (West Los Angeles):


https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  5/7
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   15 of 25 Page ID #:996
              Provider                                                       Safe Parking LA
              Neighborhood                                                   Sawtelle
              # of Available Parking Spaces                                  15
              Population Served                                              Adults, Families
                                                                             8:30 p.m.-6:30 a.m. Daily
              Days/Hours of Operation

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               No



              Provider                                                       Safe Parking LA
              Neighborhood                                                   Westchester
              # of Available Parking Spaces                                  5
              Population Served                                              Women

              Days/Hours of Operation                                        8:30 p.m.-6:30 a.m. Daily

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               No



              Provider                                                       Safe Parking LA
              Neighborhood                                                   Westwood
              # of Available Parking Spaces                                  50
              Population Served                                              Veterans (Adults, Families, Youth)

              Days/Hours of Operation                                        8:30 p.m.-7:30 a.m. Daily

              Contact Information                                            (323) 210-3375
              Website                                                        www.safeparkingla.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               Yes



              Service Planning Area 6 (South Los Angeles):

              Provider                                                       SSG/HOPICS
              Neighborhood                                                   South Los Angeles
              # of Available Parking Spaces                                  35
              Population Served                                              Adults, Families


https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  6/7
4/30/2020                                                          LAHSA-Administered
                                       Case 2:20-cv-02291-DOC-KES Document   88 Filed Safe Parking Sites in Los
                                                                                            04/30/20            Angeles
                                                                                                             Page   16 of 25 Page ID #:997
              Provider                                                       SSG/HOPICS

              Days/Hours of Operation                                        8:15 p.m.-7 a.m. Daily

              Contact Information                                            (323) 948-0444 x115
              Website                                                        www.hopics.org
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               Yes



              Provider                                                       Watts Labor Community Action Committee (WLCAC)

              Neighborhood                                                   Watts
              # of Available Parking Spaces                                  30
              Population Served                                              Adults, Youth
                                                                              7 p.m.-7 a.m. Daily
              Days/Hours of Operation

              Contact Information                                            (323) 563-4721
              Website                                                        N/A
              Amenities                                                      On-site restrooms
              Are RVs Allowed?                                               Yes



              Service Planning Area 7 (Southeast Los Angeles County):

              Provider                                                       Volunteers of America Los Angeles
              Neighborhood                                                   Whittier
              # of Available Parking Spaces                                  20
              Population Served                                              Adults, Families
              Days/Hours of Operation                                        8 p.m.-6:30 a.m. Daily
              Contact Information                                            Debra Hampton at dhampton@voala.org or (213) 999-5378
              Website                                                        N/A
              Amenities                                                      Portable restrooms
              Are RVs Allowed?                                               No



              Funding was made possible through the City and County of Los Angeles, Supervisorial District 2,
              Supervisorial District 3, and the CoC HEAP (Homeless Emergency Aid Program).




https://www.lahsa.org/news?article=592-lahsa-administered-safe-parking-sites-in-los-angeles                                                  7/7
 Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 17 of 25 Page ID #:998




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                        EXHIBIT B
                                          8
                   DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
                                             Status of LADOT Parking Lots Assessment

    LADOT
      Lot                                               Square
 CD Number        Zip Code         Address              Footage          Motion                          Status
  1   628           90031  2418 Daly St                  10,200                      Under CAO Review

  1      635       90042     119 N Avenue 58             34,880         03-2744      Highland Park Transit Village

  1      636       90042     5712 E Marmion Wy           21,880         03-2744      Highland Park Transit Village

  1      637       90042     124 N Avenue 59             13,500         03-2744      Highland Park Transit Village
  1      638       90042     120 S Avenue 58             10,290                      Under CAO Review

  1      639       90042     116 S Avenue 56             17,720                      Under CAO Review
  1      657       90031     221 Avenue 22               15,500                      Under CAO Review
                                                                                     HCID entered into ENA with developer,
  1      658       90031     216 Avenue 24               19,800       16-0600-S145   development in process.
                                                                                     HCID entered into ENA with developer,
  1      659       90031     2334 Daly St                37,200       16-0600-S145   development in process.
                                                                                     HCID entered into ENA with developer,
  1      660       90031     154 Ave 24                  18,980       16-0600-S145   development in process.
                                                                                     HCID entered into ENA with developer,
  1      661       90031     2416 Workman St             16,500       16-0600-S145   development in process.
  1      669       90042     5033 Lincoln Ave            13,500                      Under CAO Review

  1      672       90042     124 S Avenue 57             14,150                      Under CAO Review

  1      673       90042     117 S Avenue 58             14,000                      Under CAO Review

  1      695       90042     123 N Avenue 57             16,880         03-2744    Highland Park Transit Village
                                                                                   HCID entered into ENA with developer,
  1      697       90031     2332 Workman St             14,000       16-0600-S145 development in process.
  1      757       90012     900 N Broadway              75,940                    Structure
  2      602       91601     11320 Chandler Blvd         17,600          18-0357   Active Safe Parking site
                                                                                                                                            Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 18 of 25 Page ID #:999




Prepared by CAO Asset Management Group 15                         1                                           Last Updated April 16, 2020
                                              Status of LADOT Parking Lots Assessment

    LADOT
      Lot                                                Square
 CD Number        Zip Code             Address           Footage       Motion                        Status
                                                                                 Not feasible due to lack of replacement parking
  2      627       91601     11231 Magnolia Blvd          20,040       18-0357   in the commercial area.
  2      690       91604     12225 Ventura Blvd           41,860       18-0357   Structure, evaluated for Safe Parking
  2      747       91601     5000 N Vineland Ave          25,785                 Not feasible due to configuration
  2      767       91601     5161 N Vineland Ave          19,805                 Not feasible due to configuration
  3      618       91303     7134 Remmet Ave              7,500                  Under 10,000 s.f.
                                                                                 Potential affordable site, due diligence in
  3      621       91335     7120 Baird Avenue            33,500       19-0192   process
                                                                                 Potential affordable site, due diligence in
  3      622       91335     7131 Canby Avenue            26,000       19-0192   process
                                                                                 Potential affordable site, due diligence in
  3      624       91335     7222 Baird Ave               33,750       19-0192   process
                                                                                 Potential affordable site, due diligence in
  3      640       91335     7130 Darby Ave               20,830       19-0192   process
  3      644       91303     7219 Remmet Ave              7,250                  Under 10,000 s.f.
  3      674       91303     7220 Jordan Ave              11,000                 Under CAO Review
  3      687       90031     7141 Remmet Ave              7,250                  Under 10,000 s.f.
  3      704       91303     7128 Jordan Ave              15,000                 Under CAO Review
  3      705       90064     21901 W Costanso St          16,920                 Under CAO Review
                                                                                 Potential affordable site, due diligence in
  3      712       91335     7246 Baird Avenue            15,000       19-0192   process
  3      725       91303     7117 Remmet Ave              7,500                  Under 10,000 s.f.
  4      614       90036     728 S Cochran Ave            13,950                 Under CAO Review
  4      619       90046     1451 Gardner St              12,760                 Not feasible due to configuration
                                                                                 Managed as DOT lot but property not owned by
  4      629       91403     14591 W. Dickens Street      47,800                 LA City
  4      675       90027     4642 Russell Ave             9,000                  Under 10,000 s.f.
  4      694       90004     209 N. Larchmont Blvd        12,500                 Under CAO Review
                                                                                 Structure, managed as DOT lot but property not
  4      732       90004     218 N Larchmont Blvd         19,200                 owned by LA City
                                                                                                                                        Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 19 of 25 Page ID #:1000




Prepared by CAO Asset Management Group 15                          2                                      Last Updated April 16, 2020
                                            Status of LADOT Parking Lots Assessment

    LADOT
      Lot                                              Square
 CD Number        Zip Code             Address         Footage         Motion                         Status
                                                                                   Managed as DOT lot but property not owned by
  4      762       91403     15314 W. Dickens Street    12,500       12-1549-S12   LA City
  4      799       91403     14758 Ventura Blvd         9,600                      Under 10,000 s.f.
  5      642       90035     1421 S Wooster St          14,800                     Under CAO Review
  5      680       90024     1036 Broxton Ave           29,070                     Structure
  5      685       90035     2386 Malcolm Ave           12,750                     Under CAO Review
  5      688       90035     1156 Clark Dr              14,400                     Under CAO Review
                                                                                   Pico-Robertson Senior Housing parking.
  5      689       90004     8866 Pico Blvd             12,500                     Removed from DOT list 09/19.
  5      698       91364     2367 Prosser Ave           15,450                     Under CAO Review
  5      703       90049     123 S Robertson Blvd       23,620                     Structure
  5      707       90033     2377 Midvale Ave           27,150                     Under CAO Review
  5      715       90731     2371 Overland Ave          10,700                     Under CAO Review
  5      748       90025     11010 Santa Monica Blvd    10,500       09-0420-S1    RFP released February 19, 2019
  6      601       91401     14401 Friar Street         44,130                     Structure
  6      609       91411     14521 Friar Street         29,700                     Pending Community Plan update
  6      610       91411     14532 Gilmore Street       50,750                     Pending Community Plan update
  6      620       91411     14607 Sylvan Street        24,000                     Pending Community Plan update
  6      630       91411     14517 Erwin St             28,000                     Pending Community Plan update
  6      631       91401     14402 Gilmore Street       30,000                     Pending Community Plan update
  6      752       91401     6265 Sylmar Ave            38,810                     Structure
                                                                                   Active housing development site. Removed
  8      623       90044     8707 Menlo Ave             31,630         17-0539     from DOT list 09/19
  8      632       90043     5345 11th Ave              15,000                     Under CAO Review
  8      633       90043     5407 11th Ave              15,000         07-1563     Designated future development site
  8      634       90043     5701 11th Ave              16,260                     Under CAO Review
  8      665       90003     323 W. 87th Street         32,370                     Pending Parking Review/Crenshaw Line

  8      666       90003     237 W 87th Street          28,800                     Pending Parking Review/Crenshaw Line
  8      700       90003     239 W. 86th Place          8,640                      Under 10,000 s.f.
                                                                                                                                        Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 20 of 25 Page ID #:1001




Prepared by CAO Asset Management Group 15                        3                                        Last Updated April 16, 2020
                                            Status of LADOT Parking Lots Assessment

    LADOT
      Lot                                              Square
 CD Number        Zip Code             Address         Footage          Motion                        Status
                                                                                  Mark Ridley constituent center. Removed from
  8      744       90025     8463 S Vermont Ave         10,500                    DOT list 09/19.
                                                                                  Safe parking site. Removed from DOT list
 9       678       90744     8509 S Broadway            22,770        12-1549-S7 09/19.
 10      625       90008     3416 W. 43rd St            69,260          15-0640   Designated future development site
 10      626       90008     3228 W 43rd St             49,360          15-0640   Designated future development site
 10      691       90005     682 S Vermont Ave          24,600          18-0392   Evaluated for A Bridge Home
 10      692       90005     601 S. Vermont Ave         24,750                    Under CAO Review
 10      749       90016     4702 W Washington Blvd     4,600                     Under 10,000 s.f.
                                                                                  Affordable housing site. Removed from DOT list
 10      750       90016     4600 W Washington Blvd     11,500          16-0739   09/19.
                                                                                  Affordable housing site. Removed from DOT list
 10      751       90016     4601 W Washington Blvd     24,300          16-0739   09/19.
                                                                                  Currently being used for construction. Removed
 10      764       90008     4318 Degnan Blvd           30,700          15-0640   from DOT list 09/19.
 11      613       90291     2010 S Pisani Pl           25,380                    Under CAO Review
 11      616       90291     1411 Electric Ave          9,000                     Under 10,000 s.f.
 11      617       90291     1511 Electric Ave          10,440                    Not feasible due to configuration
 11      645       90025     1540 Purdue Ave            14,000                    Under CAO Review
 11      651       90025     1516 Barry Ave             7,000                     Under 10,000 s.f.
 11      652       90025     1530 Butler Ave            14,850                    Under CAO Review
 11      653       90025     1547 Corinth Ave           14,000                    Under CAO Review
                                                                                  Sold in June 2018. Removed from DOT list
 11      654       90025     1611 Beloit Ave            7,000                     09/19.
 11      655       90025     11312 Idaho Ave            9,630                     Under 10,000 s.f.
 11      656       90025     1615 Colby Ave             12,320                    Under CAO Review
 11      681       90033     15216 W Sunset Blvd        9,000                     Under 10,000 s.f.
 11      701       90291     2150 Dell Ave              78,270                    Under CAO Review
                                                                                  HCID entered into ENA with developer,
 11      731       90291     200 N. Venice Blvd        132,000       16-0600-S145 development in process.
                                                                                                                                         Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 21 of 25 Page ID #:1002




Prepared by CAO Asset Management Group 15                        4                                         Last Updated April 16, 2020
                                              Status of LADOT Parking Lots Assessment

    LADOT
      Lot                                                Square
 CD Number        Zip Code             Address           Footage         Motion                          Status
 11      740       90291     301 S Main St                12,770                     Evaluated for Safe Parking
 11      759       90291     1301 S Electric Ave          19,600                     Not feasible due to configuration
 11      760       90291     1600 Irving Tabor Ct         15,340                     Not feasible due to configuration
 11      761       91403     1608 S Pacific Ave           6,300                      Under 10,000 s.f.
 13      643       90026     1147 Echo Park               14,000                     Under CAO Review
 13      646       90039     3528 Larga Ave               13,500                     Not feasible due to configuration
                                                                                     A Bridge Home site. Removed from DOT list
 13      649       90028     1533 N Schrader Blvd         21,430         18-0352     09/19.
 13      662       90026     1152 Lemoyne Street          26,750                     Under CAO Review
 13      663       90026     1146 Logan Street            14,000                     Under CAO Review
 13      670       90028     1710 Cherokee Ave            49,400                     Structure
                                                                                     Due diligence in process, combined with other
 13      676       90026     1146 Glendale Blvd           3,500        12-1549-S10   City-owned property
 13      679       90026     1711 Sunset Blvd             5,900                      Under 10,000 s.f.
 13      702       90028     1625 N Vine St               41,540                     Structure
 13      711       90039     3528 Garden Ave              13,500                     Not feasible due to configuration
                                                                                     HCID entered into ENA with developer,
 13      742       90028     1637 N Wilcox Ave            45,790       12-0049-S9    development in process.
 13      745       90028     6801 Hollywood Blvd         216,100                     Structure
 14      664       90032     4883 Navarro St              12,250                     Under CAO Review
 14      668       90042     5058 Meridian St             15,600                     Under CAO Review
                                                                                     HCID entered into ENA with developer,
 14      682       90033     318 N. Breed Street          12,500       15-1138-S20   development in process.
 14      686       90041     5063 Caspar Ave              13,060                     Under CAO Review
                                                                                     HCID entered into ENA with developer,
 14      713       90033     249 N. Chicago               27,150       15-1138-S20   development in process.
                                                                                     Not City-owned, leased space in existing
 14      758       90014     636 Maple Ave                 N/A                       structure

 14      763       90012     101 N Judge John Aiso St     56,000                     Structure
                                                                                                                                            Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 22 of 25 Page ID #:1003




Prepared by CAO Asset Management Group 15                          5                                          Last Updated April 16, 2020
                                            Status of LADOT Parking Lots Assessment

    LADOT
      Lot                                              Square
 CD Number        Zip Code             Address         Footage         Motion                         Status
                                                                                   HCID entered into ENA with developer,
 15      641       90731     456-462 W. 9th Street      39,080       15-0450-S1    additional due diligence in process.
 15      647       90731     474 W 8th St               15,000                     Under CAO Review
 15      650       90744     928 Marine Ave             15,300       12-1549-S11   Due diligence in process
 15      683       90731     445 W 5th St               11,500                     Under CAO Review
 15      684       90064     460 W 7th St.              6,450                      Under 10,000 s.f.
 15      696       90744     835 Avalon Blvd            6,780                      Under 10,000 s.f.
 15      699       90731     529 W 11th St              18,900       12-1549-S11   Due diligence in process
 15      735       90044     396 W 6th St               8,800                      Under 10,000 s.f.
 15      766       90731     528 W 7th St               13,500                     Under CAO Review
                                                                                                                                         Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 23 of 25 Page ID #:1004




Prepared by CAO Asset Management Group 15                        6                                         Last Updated April 16, 2020
Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 24 of 25 Page ID #:1005




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       EXHIBIT C
                                         9
                  DEFENDANTS’ JOINT PROGRESS REPORT FOR APRIL 30, 2020
                                                           MSEP PROGRAM (Open Sites) Sorted by Council District

                                                                                      DPH Approved Shelter   Unoccupied                          Unoccupied Trailer   Occupied Safe    Council
                 Facility Name                                Address                                                       Total Trailer Beds
                                                                                            Capacity         Shelter Beds                              Beds            Parking Sites   District


Echo Park Community Center          313 Patton Street, Los Angeles 90026                       29                 0                                                         1             1

Downey Recreation Center            1772 N. Spring Street, Los Angeles 90031                   28                 1                                                                       1

Alpine Recreation Center            817 Yale Street, Los Angeles 90012                         63                 0                                                                       1

North Hollywood Recreation Center   11430 Chandler Boulevard, North Hollywood 91601            36                 0                                                         28            2

Valley Plaza Recreation Center      12240 Archwood Street, North Hollywood 91606               43                 1                                                                       2

Woodland Hills Recreation Center    5858 Shoup Avenue, Woodland Hills 91367                    35                 2                10                    0                                3

Pan Pacific Recreation Center       7600 Beverly Boulevard, Los Angeles 90036                  73                 3                                                                       4

VNSO Recreation Center              14201 Huston Street, Sherman Oaks 91423                    34                 1                                                         5             4

Cheviot Hills Recreation Center     2551 Motor Avenue, Los Angeles 90064                       40                 8                100                   83                               5

Saint Andrews Recreation Center     8701 St. Andrews Place, Los Angeles 90047                  26                 1                                                                       8

Denker Recreation Center            1550 W. 35th Place, Los Angeles 90018                      24                 4                                                                       8

Central Recreation Center           1357 E. 22nd Street, Los Angeles 90011                     40                 1                                                                       9

Green Meadows Recreation Center     431 E. 89th Street, Los Angeles 90003                      62                10                 8                    0                                9

Lafayette Recreation Center         625 S. Lafayette Park Place, Los Angeles 90057             45                 4                                                                      10

Westchester Recreation Center       7000 W. Manchester Avenue Los Angeles 90045                25                 0                22                    18                              11

Westwood Recreation Center          1350 S. Sepulveda Boulevard, Los Angeles 90025            108                16                41                    33                              11

Granada Hills Recreation Center     16730 Chatsworth Street, Granada Hills 91344               42                 1                26                    13                              12

Northridge Recreation Center        18300 Lemarsh Street, Northridge 91324                     36                 2                                                         9            12

Hollywood Recreation Center         1122 Cole Avenue, Los Angeles 90038                        27                 3                                                                      13

Shatto Recreation Center            3191 W. 4th Street, Los Angeles 90020                      46                12                                                         6            13

Yosemite Recreation Center          1840 Yosemite Drive, Los Angeles 90041                     34                 4                                                         7            14

Pecan Recreation Center             145 S. Pecan Street, Los Angeles 90033                     46                 5                                                                      14

109th Recreation Center             1464 E. 109th Street, Los Angeles 90059                    26                 2                                                                      15

Normandale Recreation Center        22400 S. Halldale Avenue, Torrance 90501                   51                29                                                                      15

                                    Totals:                                                  1019                110              207                   147                56
                                                                                                                                                                                                  Case 2:20-cv-02291-DOC-KES Document 88 Filed 04/30/20 Page 25 of 25 Page ID #:1006
